﻿Allow me, Sir, first of all to extend to you warm felicitations upon your election as President of the Assembly. We are fully confident that you will carry out the responsibilities of your high office with great skill and efficiency. The Zimbabwe delegation wishes you success and pledges to you its fullest co-operation.
Let me also take this opportunity to pay tribute to your predecessor, Mr. Joseph Garba of Nigeria, for his able and inspiring leadership of the General Assembly at its forty-fourth session.
The forty-fifth session of the Assembly meets at a historic turning-point in international relations. Since joining the community of nations, Zimbabwe, as a member of the Non-Aligned Movement, which was founded in the contest of resistance to the formation of power blocs, has consistently argued against bloc politics. The dramatic developments we have witnessed since the opening of the last session portend a decade of the 1990s replete with fresh hopes and tantalising possibilities. A few months ago, the leaders of the North Atlantic Treaty Organization (NATO), meeting in London, declared that the cold war was over and that they no longer regarded the countries of the Warsaw Pact as adversaries. Zimbabwe naturally welcomes and applauds this historic shedding of the cold war and of the bloc mentality that characterised it. It is a decisive development which opens real possibilities of crossing the threshold into a now international order in which mankind can at last be free from the fear of a nuclear conflict.
The easing of tensions between the two super-Powers has already yielded tangible results and generated some positive trends in international affairs; a new atmosphere now prevails in the international political arena. With bloc polities on the wane, attempts at distorting the struggle of peoples for independence and human dignity by placing them in the context of East-Hast rivalries have also lessened.
This positive trend enabled the United Nations finally to implement its plan for Namibian independence. enabling the Assembly to welcome a free Namibia to its midst last April. Also in Central America, Kampuchea, the Iran-Iraq conflict and Afghanistan where previously the infusion of bloc politics had militated against peaceful solutions the new international climate has allowed some movement towards resolution of those regional conflicts. At the international level, the new atmosphere has also made possible important agreements in the fields of disarmament and the environment and raised the general level of international co-operation.
As we stand at a historic moment when the collective efforts of all nation· are directed towards the enlargement of international peace and security, we cannot suppress our dismay and revulsion at the incomprehensible and unfortunate act of aggression by a Member State against another, the invasion of Kuwait by the Republic of Iraq. By first invading and later annexing a sister State, both a Member of the United Nations and a member of the Hon-Aligned Movement, Iraq has violated the basic tenets of the Charter of the United Nations and those of the Non-Aligned Movement. 
Zimbabwe unreservedly condemns that act of naked aggression and calls upon Iraq, a friend and ally of Zimbabwe, to respect under international law the sovereignty and territorial integrity of Kuwait. Accordingly, Zimbabwe has already declared its preparedness to discharge its international obligations under Chapter VII of the Chapter. Notwithstanding that policy position, we remain ready to resume normal and mutually beneficial relations with the Republic of Iraq.
Equally, we appeal to those States with primary responsibility for the maintenance of international peace and security to be guided in their actions by the Charter. We affirm the right and responsibility of the Security Council to take decisions which help to defuse the crisis and to alleviate the suffering of various foreign nationals who were caught up in the conflict. We also wish to urge the Secretary-General to continue to explore all possibilities for ending the entire conflict at the earliest possible date.
Apartheid still remains a very strong fact of everyday life in South Africa, necessitating our continued attention to this issue. We are, of course, encouraged that many South Africans of all races are now agreed that apartheid has to gives way to a new constitutional dispensation in that country, and we therefore appeal to their leaders, in particular to State President De Klerk and to Comrade Nelson Mandela, Deputy President of the African National Congress of South Africa (ANC), to persevere in their search for a peaceful end to apartheid. A process as historic as the one in which the South Africans are engaged is bound to attract the wrath of those elements bent on preserving a thoroughly discredited social order. In our view, the South African leaders should remain committed to the historic objective of realizing a new and democratic South Africa acceptable to the majority, if not to all the people of that country. 
The international community, for its part, must continue to send clear and unambiguous signals to the Pretoria authorities regarding its readiness to take collective action in the interest of peace in South Africa. To that end, we welcome the Secretary-General's report on the implementation of the United Nations Declaration on South Africa. In that Declaration, Member States agreed;
"To ensure that the international community does not relax existing measures aimed at encouraging the South African regime to eradicate apartheid until there is clear evidence of profound and irreversible changes.”
At this historic moment for South Africa, the international community should be encouraged by the courage of South African leaders to meet the challenge before them o It would be most regrettable if some members of the international community unilaterally disengaged themselves from the commitments in the United Nations Declaration. Any such deviation would send negative signals which might act as an obstacle in the negotiation process.
We continue to be perturbed by a lack of progress towards a comprehensive solution to the Middle East question. In this context, we welcomed the initiation of the dialogue between the United States and the Palestine Liberation Organisation (PLO) as a useful exchange which could facilitate the removal of obstacles in the path towards a comprehensive resolution of the problem. We regret the interruption of that dialogue and hope that it will be resumed soon. We also call upon Israel to desist from settling arriving immigrants in the occupied territories, as such actions will lead to new antagonisms that can only make more difficult the search for solutions. 
There has been achieved a meeting of minds in the international community on the elements that could constitute a lasting solution to the Kampuchean question. We believe that a more constructive attitude from the parties directly involved would greatly assist in the search for such a solution. Meanwhile, we urge outside parties to refrain from supplying arms, which only help to fuel the conflict. To facilitate the search for a solution, it is also essential that the Supreme National Council agreed upon by the parties at the recent Jakarta meeting should be constituted without delay and be allowed to represent the Kampuchean people here at the United Nations
It is matter of deep regret that there has been no progress on the question of Cyprus over the past year. A solution to this important question will immensely contribute to reinforcing the current positive international climate. So, too, will all serious efforts aimed at uniting the two Koreas. This is why we welcome the meeting between the Prime Ministers of North and South Korea recently held in Seoul. We hope that the process of dialogue that is now under way will succeed in removing this unacceptable vestige of the cold war.
Threats to the prevailing international political climate do not emanate from these remaining unresolved regional crises alone. Other persistent and deepening economic crises threaten to undo the gains so far realized in the political arena. The economies of most countries in Africa, Latin America and West Asia continued to decline during the past decade under the crushing burden of debilitating external debt, the collapse of commodity prices and deteriorating terms of trade. The current volatility in the price of oil has further destabilized the already shaky world economy and wreaked havoc upon the economies of the energy-importing developing countries, such as my own. A further decline in the economic growth rates of most developing countries is now inevitable as a result of the crisis created by events in the Gulf.
The situation in the South is desperate. The World Bank, in its World Development Report 1990, reveals that in the 1980s there were over 1 billion people in developing countries classified as living in conditions of poverty, compared to 25 million in the developed countries. The World Bank further forecasts that the situation is unlikely to get better in the 1990s. In our age of the global village, it is inconceivable that nations can live in peace with each other in a world of such glaring disparities in the quality of life between the North and the South. The world does not have to wait for the eruption of a crisis of the nature we recently witnessed before addressing this problem. The question of equitable distribution of the benefits of development is not a case of being one's brother’s keeper but rather one of sharing a common destiny.
A new era characterized by international co-operation aimed at resolving the problems afflicting the world economy is essential. Zimbabwe feels heartened that, arising from last April's special session on international economic co-operation there is a new spirit and unanimous commitment by the international community to address the economic challenges facing the developed countries through international co-operation. It is indeed important that all the commitments contained in the Declaration adopted at that special session should be fulfilled. As Zimbabwe's contribution to the liberalisation of international trade, the Government has adopted far-reaching economic policy measures. These are intended to liberalise trade and to revamp the national economy. Zimbabwe therefore wishes to appeal to the international community and to the various donors and multilateral economic institutions for support of our national efforts. 
The resolve that sow exists within the international community to address the twin problems of environment and development within a multilateral framework is consistent with the prevailing spirit to tackle the common problems facing mankind through international co-operation. It is our expectation that the 1992 Brazil Conference will result in a set of measures and commitments which will provide the basis for future co-operative actions in preserving our common goals. Zimbabwe is of the view that any measures aimed at assisting developing countries in protecting their environment should be directed more at the revitalisation of their growth and development than at merely addressing the symptoms of the problem.
Another major gap that needs to be closed in order to sustain the current positive international political climate is in the area of disarmament. While initial steps have been taken towards a real seduction of the nuclear armaments of the two super-Powers after the signing of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-range and Shorter-range Missiles, known as the INF Treaty. mankind has not yet been freed from the fear of the threat of nuclear annihilation. The threat posed by the remaining huge arsenals of nuclear weapons and the apparent unwillingness of the nuclear Powers to abandon the doctrine of nuclear deterrence contain serious risks undermining the prevailing positive international climate.
We are encouraged by the progress made in the search among countries of the East and the West for an open-skies agreement. Zimbabwe is of the view that the confidence emanating from such an agreement would greatly contribute to the current relaxation of international tensions. For such confidence to be general and shared by all States, however, it is preferable that capabilities for taking advantage of the resulting transparency should be commonly shared. The bloc politics that had paralysed the Security Council are fast becoming a phenomenon of the past, and that body is apparently now in a position to play the role originally envisaged for it in the Charter. 
It is our hope that the new partnership in the Security Council will not result in that body's being used as a tool to promote and further only the interests of the powerful at the expense of those of the weak. To this end, we expect that the Council shall all the time function in a responsible and objective manner in all cases in safeguarding the rule of law in international relations and the principles and purposes of the Charter.
Let me conclude by expressing the hope that at last the walls which separated the act-ions of Member States from the ideals and objectives of the United Nations Charter have also given way to a new United Nations, committed, in the words of the Charter, "to save succeeding generations from the scourge of war..., "to reaffirm faith in fundamental human rights, in the dignity and worth of the human person..., "to establish conditions under which justice and ... international law can be maintained, and "to promote social progress and better standards of life in larger freedom". 
